UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6600


JOSE ANGEL HERRERA,

                Petitioner - Appellant,

          v.

JOSEPH MCFADDEN, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.     Margaret B. Seymour, Senior
District Judge. (6:15-cv-00505-MBS)


Submitted:   October 18, 2016             Decided:   October 20, 2016


Before WILKINSON, KING, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jose Angel Herrera, Appellant Pro Se.   Donald John Zelenka,
Senior   Assistant Attorney  General, James   Anthony Mabry,
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jose Angel Herrera seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2254 (2012) petition.                                   The

order is not appealable unless a circuit justice or judge issues

a   certificate        of     appealability.           28   U.S.C.      § 2253(c)(1)(A)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                   When the district court denies

relief    on    the    merits,     a   prisoner       satisfies       this   standard      by

demonstrating         that     reasonable        jurists     would      find      that    the

district       court’s      assessment     of    the     constitutional         claims     is

debatable      or     wrong.       Slack    v.    McDaniel,       529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                          Slack, 529 U.S.

at 484-85.

      We have independently reviewed the record and conclude that

Herrera    has      not     made   the     requisite        showing.         Accordingly,

although       we     grant    Herrera’s        motion      for   leave      to    file     a

supplemental          informal      brief,       we    deny       a     certificate        of

appealability and dismiss the appeal.                        We dispense with oral

                                             2
argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                      DISMISSED




                                  3